Name: Council Regulation (EEC) No 2008/90 of 29 June 1990 concerning the promotion of energy technology in Europe (thermie programme)
 Type: Regulation
 Subject Matter: research and intellectual property;  energy policy
 Date Published: nan

 17 . 7 . 90 Official Journal of the European Communities No L 185 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2008 /90 of 29 June 1990 concerning the promotion of energy technology in Europe (Thermie programme) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community* and in particular Article 235 thereof, Having regard to the proposal from the Commission 0 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas in its resolution of 16 September 1986 concerning new Community energy policy objectives for 1995 and convergence of the policies of the Member States ( 4 ) the Council stated that , possible short-term fluctuations on the energymarket apart, efforts made must be maintained and , if necessary , reinforced between now and 1995 and beyond that date in order to reduce to a minimum the risk of tension at a later date on the market; Whereas that same resolution states that one of the horizontal objectives of Community energy policy is to encourage continuous and reasonably diversified promotion of technological innovations and appropriate dissemination of the results throughout the Communityj whereas in spite of the present energy situation there should be no relaxation of efforts to diversify the Community's energy supply and improve energy efficiency ; whereas the promotion of new technologies will help to achieve these objectives and to ensure better protection of the environment from the impact of energy technologies ; Whereas it is important to dovetail these efforts with the Community strategy for science and technology and with the specific programmes defined in the framework programme for Community activities in the field of research and technological development , both in terms of programme execution and in terms of the financial status of the programme in the financial perspective; Whereas the resolution of 16 September 1986 also states that the Community should search for balanced solutions as regards energy and the environment by making use of the best available economically justified technoligies ; whereas under Article 13Or of the Treaty environmental protection requirements are to be a component of the Community's other policies and action by the Community relating to the environment must be designed to ensure a prudent and rational utilization of natural resources ; whereas energy technology has a key role to play in meeting the ecological challenge by increasing energy efficiency , developing new and renewable sources and ensuring the clean use of solid fuels ; whereas major efforts in all these areas will be needed to face up to the threat of climatic change; Whereas the promotion of projects for exploiting the indigenous energy potential of the regions , particularly less-developed regions , will help to strengthen the economic and social cohesion of the Community, an objective which , according to Article 130b of the Treaty , should be taken into account when implementing common policies and the internal market ; Whereas support for the promotion of energy technologies will benefit economic and social cohesion; Whereas action to promote innovative technologies taken at Community level will avoid the dissipation of resources and increase effectiveness ; Whereas this action should be coordinated with action being taken by the Community within the framework of other, specific programmes concerned, in particular , with research and development in the field of energy, innovation and technology transfer and the dissemination and utilization of the results of scientific and technical research; Whereas financial support should be granted in appropriate cases to projects for the promotion of advanced technology in the field of energy; Whereas , when selecting projects , preference should be given to projects involving the association of independent ( ») OJ No C 101 , 22 . 4 . 1989 , p . 3 and OJ No C 111 , 5 . 5 . 1990 , p . 13 . ( 2 ) OJ No C 38 , 19 . 2 . 1990 , p. 107 . ( 3 ) OJ No C 221 , 28 . 8 . 1989 , p. 6 . ( «) OJ No C 241 , 25 . 9 . 1986 , p. 1 . No L 185 / 2 Official Journal of the European Communities 17 . 7 . 90 HAS ADOPTED THIS REGULATION: Article 1 The Community may, under the conditions laid down in this Regulation , grant financial support for projects for the promotion of energy technology in Europe (Thermie) in the fields of application referred to in Article 3 and undertake the associated measures referred to in Article 5 . The amount of Community expenditure deemed necessary to implement the programme covered by this Regulation for the period 1990 to 1992 is ECU 350 million . The budgetary authority shall determine the appropriations available for each financial year . undertakings established in different Member States in projects proposed by small and medium-sized undertakings and in dissemination projects; Whereas for reasons of effectiveness it is necessary to make provision for a programme of five years duration with appropriate overall funding; Whereas it is necessary to estimate the Community finance needed to implement this programme; whereas that amount must be covered by the financial perspectives defined by interinstitutional agreements ; whereas the appropriations actually available will be determined under the budgetary procedure in compliance with the said agreements ; Whereas, notwithstanding the new impetus that the promotion of innovative energy technologies requires , the continuity of measures undertaken under demonstration projects and industrial pilot projects in the energy field referred to by Regulation (EEC) No 3640/ 85 (*) and the programme of support for technological development in the hydrocarbons sector referred to in Regulation (EEC) No 3639 / 85 ( 2 ) must be ensured in accordance with this Regulation ; whereas such continuity must be achieved on the one hand through the pursuit of measures to promote and disseminate technologies that have received Community support under such Regulations ; whereas it may also be achieved through support for the later stages of projects that have already received partial support under the same Regulations ; whereas it must be possible in certain cases to support projects of the same sort as those covered by these Regulations provided they also fulfil the requirements of this Regulation ; Whereas cooperation between undertakings in various Member States in the field of energy technology must be maintained and encouraged; Whereas technology transfer in the energy sector could contribute significantly to more efficient energy production and the reduction of pollutant emissions in the less favoured areas of the Community and in third countries ; Whereas such technology transfers should therefore be encouraged both within the framework of existing Community programmes and by any other appropriate means ; Whereas the grant of Community support must not affect conditions of competition in such a way as to be incompatible with the competition provisions of the Treaty ; Whereas the Treaty does not provide , for the action concerned, powers other than those of Article 235 , Article 2 1 . For the purposes of this Regulation, 'projects for the promotion of energy technology', hereinafter referred to as 'projects', means projects designed to advance, implement and/or promote innovative technologies in the field of energy, implementation of which entails a large element of technical and economic risk , such that those projects would in all likelihood not be executed without Community financial support . 2 . Community financial support may be granted for: ( a) innovatory projects ; these are projects designed to advance or implement innovatory techniques , processes or products for which the research and development stage has for the most part been completed , or new applications of established techniques , processes or products . This type of project is designed to prove the technical and economic viability of new technologies by applying them on a sufficiently large scale for the first time . These criteria shall apply as necessary according to the requirements of continuity of the fields of application referred to in Article 3 ; (b ) dissemination projects ; these are projects designed to promote with a view to their broader utilization within the Community, either under different economic or geographical conditions or with technical modifications , innovatory techniques , processes or products which have already been applied once but , owing to residual risk , have not yet penetrated the market . Article 3 The fields of application of this Regulation are as follows :  rational use of energy,  renewable energy sources , " ( ») OJ No L 350 , 27 . 12 . 1985 , p . 29 . ( 2 ) OJ No L 350 , 27 . 12 . 1985 , p . 25 . 17. 7 . 90 Official Journal of the European Communities No L 185 / 3  solid fuels ,  hydrocarbons . Annexes I to IV list the sectors of application covered by each of these fields . The contents of these Annexes may be amended by the Commission to keep pace with technological developments in accordance with the procedures defined in Articles 9 ( 2 ) and 10 ( 1 ), the European Parliament and the Council being kept informed . Article 4 Whenever it appears to be necessary, and in particular where a need is not being met or where significant technological advance could be achieved through cooperation between persons or undertakings in at least two Member States , the initiative may be taken to encourage or coordinate the setting-up of specific projects , called 'targeted projects'. referred to in ( a ), of implementing and applying them, and of contributing to or assisting in the dissemination thereof; (f) in the case of any project of a total cost of ECU 6 million or more, it must be submitted by at least two independent promoters established in different Member States . However, the Commission may agree to exceptions for projects submitted by a single promoter if their implementation would be of particular interest to the Community ; ( g) it must be carried out within the Community unless it is essential to the interests of the Community to have all or part of it carried out in an area outside the Community , in particular because of the special characteristics of the project.. 2 . Additional conditions specific to the sectors of application are given in Annexes I to IV . 3 . When selecting projects , the Commission shall , as an adjunct to the criteria laid down in paragraphs 1 and 2 , take account of a preference to be given to projects with the following characteristics : ( a) projects , other than those referred to in paragraph 1(f), involving an association of at least two independent undertakings established in different Member States , provided that it is established that each undertaking can make an effective and significant contribution to carrying out the project ; (b ) projects proposed by small and medium-sized undertakings or by an association of such undertakings ; ( c ) projects referred to in Article 2 (2 ) (b ) which are to be implemented in regions whose development is lagging behind as defined by Article 8 of Regulation (EEC) No 2052 / 88P ). Article 5 The Commission shall undertake associated measures, such as those defined in Annex V, designed to encourage the application and market penetration of energy technologies . To that end the Community may provide technical and financial support for bodies that promote innovative technologies in the Member States . A list of these measures appears in Annex V , the contents of which may be amended by the Commission in accordance with the procedures defined in Articles 9 (2 ) and 10 ( 1 ). These associated measures may be carrried out in third countries in so far as such extension is in keeping with the objectives of this Regulation . Article 6 1 . Any project within the meaning of Articles 2 and 4 must meet the following conditions : ( a ) it must use , with a view to their implementation and propagation , innovatory techniques , processes or products , or new applications of established techniques , processes or products; ( b ) it must offer technically and economically viable prospects of subsequent commercial exploitation of the relevant technology; (c) it must offer appropriate solutions compatible with safety and environmental protection requirements ; (d ) it must be difficult to finance because of major technical and economic risks ; ( e ) it must be proposed by natural or legal persons capable , in the case of the techniques , processes or products Article 7... 1 . Support for a project shall take the form of a financial contribution by the Community granted in accordance with the conditions set out in the paragraphs below and in Articles 8 , 12 and 15 . 2 . Financial support may be granted for an entire project or for different stages of a project . In the latter case , without prejudice to , the responsibilities conferred upon the budgetary authority of the European Communities , financial support shall continue to be granted for later stages of the same project provided that the eligibility criteria continue to be met and that the Commission is satisfied with the progress of the project . (!) OJ No L 185 , 15 . 7 . 1988 , p. 9 . No L 185 /4 17 . 7. 90Official Journal of the European Communities 3 . As regards the selection ofprojects , including the fixing of the rate of financial support for every project with a total cost exceeding ECU 100 000 but not exceeding ECU 500 000, the Commission shall apply the procedure referred to in Article 10 (2). 3 . Financial support may not exceed 40 % of the eligible cost of the project in the case of the innovatory projects referred to in Article 2 (2 ) (a ) and of the targeted projects referred to in Article 4 ; it may not exceed 35 % of the eligible cost in the case of the dissemination projects referred to in Article 2 (2 ) (b). 4 . The amount of financial support shall be determined separately for each project . When determining the amount , the Commission shall take account of the element or proportion of the risk which will have to be borne directly by those responsible for the project and of other support received or expected, in such a way that the total amount of public support does not exceed 49 % of the total cost of the project . To this end, the person responsible for the project shall be obliged to inform the Commission of any public aid expected or received . 5 . The Commission shall retain the possibility of introducing, if necessary and in accordance with the procedures defined in Articles 9 (2 ) and 10 ( 1 ), other appropriate financial mechanisms . Article 8 1 . Projects shall be submitted by natural or legal persons established within the Community , whether individually or in the form of associations , following the publication of an invitation to submit projects in one or more of the fields of application referred to in Article 3 in the Official Journal of the European Communities, in accordance with this Regulation . 2 . In the invitations to submit projects , the Commission shall specify those sectors to be given priority when projects are selected ; this list of priorities shall be drawn up in accordance with the procedures defined in Articles 9 (2 ) and 10 ( 1 ). The Commission shall also specify the information applicants will be required to supply for the purposes of the selection of projects . Article 10 1 . In carrying out the tasks referred to in Article 9 (2), the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission . The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter . The opinion shall be delivered by the majority laid down in Article 148 (2 ) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article . The chairman shall not vote. The Commission shall adopt measures which shall apply immediately . However , if these measures are not in accordance with the opinion of the committee , they shall be communicated by the Commission to the Council forthwith . In the event , the Commission shall defer application of the measures which it has decided for a period ofonemonth from the date of communication . The Council , acting by a qualified majority , may take a different decision within the time limit referred to in the previous paragraph . 2 . As regards the projects referred to in Article 9 (3 ), the Commission shall be assisted by a committee of an advisory nature composed of the representatives of theMember States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter , if necessary by taking a vote . The opinion shall be recorded in the minutes ; in addition , each Member State shall have the right to ask to have its position recorded in the minutes . The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the Article 9 1 . The Commission shall be responsible for applying this Regulation . 2 . In carrying out the tasks listed below, the Commission shall apply the procedure referred to in Article 10 ( 1 ): ( a ) amendment of the contents of Annexes I to VI ; (b ) the establishment of priorities for invitations to submit projects ; (c ) the selection of projects , including the fixing of the rate of financial support , for every project with a total cost exceeding ECU 500 000 ; (d ) any adaptation of financing techniques . 17 . 7 . 90 Official Journal of the European Communities No L 185 /5 committee of the manner in which its opinion has been taken into account . Article 14 Subject to Article 12 , the information obtained by the Commission under this Regulation shall remain confidential . Article 11 In implementing this Regulation , the Commission shall ensure coordination with projects carried out under other Community programmes relating to research and development, innovation and the transfer of technology, and the dissemination and utilization of research results , as well as under the Structural Funds . It shall also ensure closer coordinationwith national schemes in order to avoid duplication of similar projects . In addition it shall ensure the dovetailing of the programme referred to in this Regulation with the framework programme for research and technological development . Article 12 1 . The contractor responsible for carrying out a project receiving financial support from the Community shall undertake to use the successful technique , process or product or to facilitate its use , and to allow dissemination of the results obtained . 2. The Commission shall , in cooperation with the bodies responsible in the Member States , endeavour to ensure the dissemination and application of projects supported in accordance with this Regulation and Regulations (EEC) No 3056 / 73 ('), (EEC) No 1302 / 78 ( 2 ), (EEC) No 1303 / 78 ( 3), (EEC) No 1971 / 83 ( 4 ), (EEC) No 1972 / 83 ( 5 ), (EEC) No 3639 / 85  ( «) and (EEC) No 3640/ 85 ( 7 ), and to promote their exploitation . It shall take appropriate steps to achieve this objective in connection with the measures referred to in Article 5 , and if necessary shall also give suitable assistance to the contractor . Article IS Responsibility for any project shall lie with a physical or legal person constituted in accordance with the law applicable in the Member States , or with an association of such persons , within which they are jointly and severally liable . Article 16 Financial support granted by the Community must not affect conditions of competition in such a way as to be incompatible with the relevant provisions of the Treaty. Article 17 Three years after the entry into force of this Regulation and also upon expiry thereof, the Commission shall submit a report on the implementation of this Regulation and on the compatibility between national and Community action to the European Parliament and to the Council for the purposes of assessing the results obtained . Article 1 8 1 . The amounts to be granted under this Regulation shall be entered -each year in the general budget of the European Communities . The appropriations shall cover the financial support to be granted to projects referred to in Articles 2 (2 ) and 4 , as well as measures referred to in Articles 5 and 7 (5 ) and expenditure relating to the implementation of this Regulation . 2 . Annex VI contains an indicative breakdown of the total amount fixed in paragraph 1 between the various fields , measures and mechanisms defined in Articles 3 , 5 and 7 (5 ) respectively ; this breakdown may be modified by decision of the Community in accordance with the procedures defined in Articles 9 (2 ) and 10 ( 1 ). Article 19 Regulations (EEC) No 3639 / 85 and (EEC) No 3640/ 85 shall continue to apply td projects to which support has been granted pursuant to those Regulations . Article 20 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1994. Article 13 Contracts shall be signed between the Community and the persons referred to in Article 15 for the implementation of the projects adopted under this Regulation; they shall govern the rights and obligations of each party, including the methods of dissemination , protection and exploitation of the results of the projects and the possibility of repayment of the financial support in the event of non-compliance with contractual obligations . (!) OJNoL312 , 13 . 11 . 1973 , p. 1 . ( 2 ) OJ No L 158 , 16 . 6 . 1978 , p. 3 . ( 3 ) OJ No L 158 , 16 . 6 . 1978 , p. 6 . ( «) OJ No L 195 , 19 . 7 . 1983 , p . 1 . (*) OJ No L 195 , 19 . 7 . 1983 , p . 6 . ( «) OJ No L 350 , 27 . 12 . 1985 , p . 25 ( 7 ) OJ No L 350 , 27 . 12 . 1985 , p . 29 , No L 185 / 6 Official Journal of the European Communities 17 . 7 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 29 June 1990 . For the Council The President M. SMITH 17 . 7 . 90 Official Journal of the European Communities No L 185 / 7 ANNEX I RATIONAL USE OF ENERGY LIST OF SECTORS OF APPLICATION REFERRED TO IN ARTICLE 3 AND ADDITIONAL CONDITIONS REFERRED TO IN ARTICLE 6 (2 ) As a general rule , in order to qualify for support , 'rational use of energy' projects must lead to substantial energy savings . 1 . BUILDINGS 1.1 . Projects designed to improve the energy efficiency of existing buildings by demonstrating more efficient ways of:  heating or air-conditioning premises ,  producing domestic hot water,  regulating, controlling and metering heat ,  improving the thermal characteristics of the building as such (insulation , draught-proofing),  recovering heat from air extracted,  using heat from combined heat and power plants,  improving the performance of lighting. 1.2 . Projects relating to new processes or products for heating and air-conditioning new buildings , taking into account problems of condensation , ventilation , thermal inertia and fire and safety regulations . 1.3 . Projects relating to new urban or district heating systems and the application of small-scale combined heat and power generation . 2 . INDUSTRY 2.1 . Projects designed to make major changes to manufacturing processes by using advanced technologies to bring about substantial reductions in energy consumption per unit of product . 2.2 . Projects implementing innovatory technologies or using new equipment to :  reduce energy consumption by rationalizing or replacing an existing manufacturing process ,  recycle residual heat , particularly low-temperature heat , in particular by using innovatory heat exchangers and new methods of storing heat . 2.3 . Projects which, apart from energy efficiency , have other objectives such as improving the quality of products or increasing automation , provided that energy efficiency is still the overriding objective. 2.4 . Projects intended to restrict or prevent an increase in energy consumption as a result of the implementation of environmental protection measures by:  reducing emissions of pollutants into the atmosphere and water ,  disposing of waste , and generally replacing pollutant technologies by those with a controllable environmental impact . 2.5 . Projects designed to improve management of energy consumption using innovatory , replicable microelectronic units . 2.6 . Projects designed to enhance energy efficiency in the production or processing of agricultural products . Such projects must also comply with any common agricultural policy guidelines . No L 185 / 8 Official Journal of the European Communities 17 . 7. 90 3 . ENERGY INDUSTRY, ELECTRICITY AND HEAT 3.1 . More effective methods of producing heat , power and/or electricity; methods for making full use of residual heat in the energy industry , in particular heating networks; demonstrating new systems for raising the output of low-enthalpy heat systems for use in district heating networks. 3.2 . More energy-efficient methods of managing the networks for the transport, distribution and storage of energy , provided that these projects are likely to achieve substantial energy savings . 3.3 . More effective methods of reducing heat-loss from motors and transformers . 3.4 . Projects designed to improve management of heating networks (innovatory ways of storing heat on a daily or seasonal basis , new ways of managing networks , etc.). 4 . TRANSPORT AND URBAN INFRASTRUCTURE 4.1 . Projects which will significantly improve components as ameans of improving, at lowcost , the efficiency of vehicles and/or transport systems . 4.2. Projects designed to optimize the use of urban infrastructure and to manage traffic more efficiently, particularly in towns and particularly in ways which benefit the environment. Such projects must provide benefits in termes of energy and the environment and afford promising technical and economic prospects . 4.3 . Projects designed to promote the more efficient use of fuel by road vehicles . Such projects must provide benefits in terms of energy and the environment and afford promising technical and economic prospects . 17 . 7. 90 Official Journal of the European Communities No L 185 /9 ANNEX II RENEWABLE ENERGY SOURCES LIST OF SECTORS OF APPLICATION (AS REFERRED TO IN ARTICLE 3 ) AND ADDITIONAL CONDITIONS REFERRED TO IN ARTICLE 6 (2 ) 1 . SOLAR ENERGY 1.1 . Thermal applications Sector of application Conversion of solar energy into thermal energy using active and/ or passive processes in :  buildings (not swimming pools),  industry ,  agriculture and horticulture . Additional conditions  groups of dwellings must include at least five one-family homes ,  special attention should be given to the architectural aspects of buildings and solar installations . 1.2 . Photovoltaic applications Sectors of application Conversion of solar energy using photovoltaic processes to supply electricity, subject to acceptable prospective costs , preferably in isolated locations , for:  houses , groups of houses , small villages , means of telecommunication, signalling devices and alarms ,  water pumping , purification or desalination plants ,  other suitable applications , except road lighting . Additional conditions  groups of dwellings must include at least five one-family homes ,  special attention should be given to the environmental and architectural aspects of the installation and the arrangement of photovoltaic modules . 2 . ENERGY FROM BIOMASS AND WASTE Sectors of application  direct or indirect energy use of biomass and all plant , animal , urban and industrial waste ( 1 ),  use of technology to produce and use biomass for energy purposes. Additional condition Projects must comply with the guidelines of Community environment and agricultural policy . 3 . GEOTHERMAL ENERGY Sectors of application  heating of dwellings, other premises , greenhouses and installations used for aquaculture and fish-farming, (') Except for those types of waste which are covered by technological projects relating to solid fuels ( see Annex III). No L 185 / 10 Official Journal of the European Communities 17 . 7 . 90  use of heat in industrial processes (e.g. for drying, and for desalinating sea water),  production of electricity , including the use of Rankine organic cycles to exploit medium-enthalpy resources ,  combined use of the above processes , in series or as alternatives . 4 . HYDROELECTRIC ENERGY Sector of application Production of electricity for a public network or for private use in low-power plants . Additional conditions  the project should apply new concepts of the level ofdesign or construction , materials , method ofoperation or control in order to improve economic viability or other important factors (e.g. reliability ),  project design must take account of existing environmental protection measures . 5 . WIND ENERGY Sector of application The production of significant quantities of electricity for all purposes by individual units or wind farms . Additional conditions  the technical features adopted should make it possible to reduce investment costs and make full use of available wind resources in order to improve the economic viability of projects ,  particular attention should be paid to :  environmental aspects ,  setting up wind energy production units as part of an integrated scheme for the development of local energy sources . 17 . 7 . 90 Official Journal of the European Communities No L 185 / 11 ANNEX III SOLID FUELS LIST OF SECTORS OF APPLICATION REFERRED TO IN ARTICLE 3 AND ADDITIONAL CONDITIONS REFERRED TO IN ARTICLE 6 (2) For the purposes of this Regulation , 'solid fuels' means anthracite , coal , lignite/ brown coal , peat or any other derived fuel. 1 . COMBUSTION Sectors of application New or improved clean combustion methods and the clean combustion ofwaste arising from the processing of solid fuels :  recirculating fluidized beds , particularly for the use of poor and difficult fuels ,  pressurized fluidized beds,  low-NOx burners ,  production and combustion of ultra-clean coals , including in the form of a coal water mixture ,  high temperature flue-gas scrubbing ,  flue-gas desulphurization (FGD) systems, with verification of output, cost of reagents, production of sludges and solids which can either be eliminated or recycled,  controlling C02 produced during combustion. Additional conditions Combustion projects relating to the following fields shall be excluded:  stationary fluidized beds at atmospheric pressure, except projects designed to dispose ofwaste arising from the use of coal ,  coal-liquid mixtures using non-purified coal ,  pulverized coal , except the types mentioned above , unless novel technological advances are proposed. Applications aimed at ( a ) private generation and (b ) the production of electricity from pressurized fluidized beds are considered to be of particular importance . 2 . CONVERSION Sectors of application Conversion of solid fuels into gaseous or liquid energy products which will , from the economic and technical points of view, improve the Community's energy supply by reducing importation of hydrocarbons. Additional conditions  projects to produce synthesis gases and pyrolysis projects are considered to be of secondary priority,  projects designed to produce substitute natural gas (SNG) are excluded ,  liquefaction projects are excluded, except for those already in progress under Regulations (EEC) No 1302 /78 , (EEC ) No 1971 / 83 , (EEC ) No 2125 /84 0 ) and (EEC) No 3640 /85 or those to be carried out outside the Community based on technologies which were financed by the Commission on the basis of the same Regulations . 3 . WASTE Sectors of application Use , treatment or enhancement of gaseous , liquid and solid wastes arising as a result of the use of solid fuelsr including : (') OJ No L 196 , 26 . 7 . 1984 , p. 3 . No L 185 / 12 Official Journal of the European Communities 17 . 7 . 90  using the ash arising from fluidized bed combustion as a raw material in the building industry or in the manufacture of a raw material for the building industry ,  new flue-gas scrubbing techniques . 4 . GASIFICATION INTEGRATED WITH A COMBINED GAS/STEAM CYCLE Eligible projects are those designed to produce electricity in a module consisting of a gasifier producing a gas which is burned directly in a gas turbine and a thermodynamic steam cycle . Projects must use totally new configurations . Special conditions Projects in this sector must :  be carried out on Community territory ,  entail cooperation between several undertakings from several Member States , at least one ofwhich must be an electricity-generating company . Priority will be given to projects involving the most extensive intra-Community cooperation ,  have a minimum capacity of 150 MW (e),  preferably use a gasifier constructed with the help of Community support within the framework of the programme of demonstration projects in the field of energy ,  be appreciably more efficient than conventional power stations so as to reduce carbon dioxide emissions . The Commission shall participate in meetings of the bodies managing projects concerning gasification integrated with a combined cycle . 5 . ELIGIBILITY Projects that have received partial support under the Regulations referred to in point 2 shall also be eligible for support under this Regulation . 17 . 7 . 90 Official Journal of the European Communities No L 185 / 13 ANNEX IV HYDROCARBONS LIST OF SECTORS OF APPLICATION REFERRED TO IN ARTICLE 3 AND ADDITIONAL CONDITIONS REFERRED TO IN ARTICLE 6 (2) I. SECTORS OF APPLICATION For the purposes of this Regulation, 'hydrocarbons' means mixtures constituted mainly of hydrocarbons , in other words of compounds whose basic constituents are carbon and hydrogen . These mixtures are present in their natural state in a gaseous, liquid or solid form. Tar sands and oil shales are included in this sector of application; however, solid fuels referred to in Annex III are excluded . Projects likely to be supported under this Regulation will have among their objectives the development of techniques , tools and processes designed to improve the efficiency of operations, reduce costs and increase the safety of equipment and personnel , while offering environmentally appropriate solutions . As regards safety, the projects adopted will have as their principal objective the reduction of risks by using advanced techniques including robotics and telecommunications . As regards the environment , the projects submitted will have to aim at the development of techniques that offer the best guarantees of respect for the environment. Projects eligible for support are those dealing with exploration , production , transport and storage , as defined hereafter . Projects that have received partial support under Regulation (EEC) No 3639 / 85 are also eligible for support under Thermie. 1 . Exploration  prospecting of basins in order to locate reservoirs, especially in complex geological zones,  knowledge of oil deposits (geometric characteristics , internal structure, fluid-rock relation in reservoirs),  drilling (methods and equipment, including automation and systems for data acquisition and handling). 2 . Production  processes for improving the rate of oil recovery ,  methods for monitoring the developments in reservoirs during exploitation,  offshore production plants :  fixed structures : emphasis will be put on the safety and reliability aspects and on the methods of removal , '  floating supports . Systems for bringingmarginal fields into production which , by the use of innovative techniques, reduce investment costs andenable fields hitherto regarded as unsuitable for exploitation to be exploited under acceptable economic conditions are covered ,  submarine production systems , including the production of multiphase fluids,  production equipment and processes operating in the extraction , the transport and the treatment of flow, including the automation of offshore production plants ,  submarine operating equipment and processes for carrying out work related to offshore hydrocarbon production. No L 185 / 14 Official Journal of the European Communities 17. 7 . 90 3 . Transport Techniques and processes for transporting processed flow by pipeline and by slip , including, in this case , loading installations . 4 . Storage Installations and processes for storage of fluid products connectedwith production operations , particularly in offshore exploration . II SPECIAL CONDITIONS IN THE HYDROCARBONS FIELD Projects as defined in Article 2 (2) (b) may not be supported in this sector unless they are ofCommunity interest and involve particularly high technical risks or unless their penetration of the market encounters particular obstacles . Projects relating to refining are not covered by this sector of application . 17 . 7 . 90 Official Journal of the European Communities No L 185 / 15 ANNEX V ASSOCIATED MEASURES Encouraging the application and market penetration of energy technologies as referred to in Article 5 requires the undertaking of associated measures by the Commission . Such measures are to be undertaken by the Commission only in so far as market conditions require it or undertakings' contractual obligations under this Regulation do not provide for it and the undertakings concerned are not able to carry them out by themselves . Such measures include: 1 . Analysis of the features and evaluation of the potential of the market ( including sectoral diagnosis and possible feasibility studies) for the application of energy technologies and their market penetration . 2 . The monitoring and evaluation of projects financed by the Community, preferably with the assistance of independent experts . 3 . The dissemination of information on the promotion of energy technologies and the results of projects , by greater exploitation of databases ( for example by making the Sesame database more user-friendly ), the organization of technical seminars , technological cooperation conferences , participation in technical fairs , the production of documentary material , etc . 4 . Recourse to public or private national / regional / local institutions cooperating in the above activities and , if appropriate, their strengthening or the training of their staff. 5 . Recourse to the above activities with a view to industrial cooperation with third countries . The Commission will inform the Member States annually of the guidelines it proposes to follow in this area ; it will report on the results achieved in the context of the periodic reports to be submitted under Article 15 . ANNEX VI INDICATIVE ALLOCATION OF THE AMOUNT BETWEEN THE FIELDS, MEASURES AND MECHANISMS DEFINED IN ARTICLES 3 , 5 AND 7 (5 ) The indicative breakdown of the amount of the appropriations intended for the financial support provided for in Articles 5 and 7 is as follows: 1 . A 75 % share of the total amount will be allocated on the basis of at least one quarter to each of the four fields of application referred to in Article 3 . 2 . A provisional margin of 25 % of the total amount may be allocated between these fields by the Commission , in accordance with the procedures defined in Articles 9 (2 ) and 10 ( 1 ), depending on developments in the situation regarding requirements and technologies . 3 . An indicative amount of 10 to 15 % of the total appropriation will be allocated to the associated measures referred to in Article 5 .